DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed January 28, 2021.
Claims 1-3, 5, and 17 have been amended.  Claims 1-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
Applicant argue Andrade does not disclose a scoring function or scores.  Examiner disagrees.  Paragraph [0089] of Andrade discloses among solutions that satisfy the saturation and utilization constraints, one or more embodiments of the invention include using the one that minimizes inter-PE communication. In other words, the compilation goal is to minimize the objective function.  As understood by the examiner, identifying the solution that minimizes an objective function is applying a scoring function and determining the solution’s score.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0351736 to Cradick et al. (hereinafter “Cradick”) and further in view of US Pub. No. 2010/0293535 to Andrade et al. (hereinafter “Andrade”).

As to Claim 1, Cradick discloses a method for processing a stream of digital data, comprising: managing, by a processor, a plurality of stream processing engines, each of said plurality of stream processing engines having a plurality of stream processing objects (Paragraph [0002] of Cradick discloses set of operators (processes) are organized in a stream operator graph so that the stream operators may work in parallel. Generally, stream operator graphs are made up of: (1) operators that apply some logic to a stream input and generate a stream output; (2) streams that carry data from one operator to another; and (3) tuples, which are segments of data that flow through a stream.  Figure 5 of Cradick discloses multiple nodes having processing elements), wherein managing the plurality of stream processing engines comprises
[applying a first scoring function to each stream processing object in a list of stream processing objects of said plurality of stream processing engines, to obtain a first plurality of scores]; and 
simultaneously processing said stream of digital data by said plurality of stream processing engines (Paragraph [0002] of Cradick discloses set of operators (processes) are organized in a stream operator graph so that the stream operators may work in parallel); 
wherein said simultaneously processing said stream of digital data comprises: 
sending an output of a first stream processing object of said plurality of stream processing objects of a first stream processing engine of said plurality of stream processing engines to an input of a second stream processing object of said plurality of stream processing objects of a second stream processing engine of said plurality of stream processing engines (Paragraph [0003] of Cradick discloses the operators perform incremental processing on data . 
	Cradick does not explicitly disclose applying a first scoring function to each stream processing object in a list of stream processing objects of said plurality of stream processing engines, to obtain a first plurality of scores.
However, Andrade discloses this.  Paragraph [0033] of Andrade discloses the programming language's fusion optimizer can automatically determine an optimized partitioning of operators into PEs in order to maximize the performance for a given hardware configuration.  Paragraph [0021] of Andrade discloses Code generation can include generating a container code that efficiently implements fusion, and compiler-based optimization can be driven, for example, by automatic profiling and/or incremental learning of application characteristics. Also, one or more embodiments of the invention use operator level metrics.  Paragraph [0070] of Andrade discloses one can post-process collected data to refine statistics such as, for example, for each operator, computing the average amount of CPU resources it demands.  Paragraph [0089] of Andrade discloses among solutions that satisfy the saturation and utilization constraints, one or more embodiments of the invention include using the one that minimizes inter-PE communication. In other words, the compilation goal is to minimize the objective function.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the operator stream system as disclosed by Cradick, with optimizing the system as disclosed by Andrade.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Cradick and Andrade are directed toward operators systems and as such it would be obvious to use the techniques of one in the 

As to Claim 2, Cradick discloses a computer program product, comprising non-transitory computer readable storage medium containing instructions therein which, when executed by a processor, cause the processor to: manage a plurality of stream processing engines, each of said plurality of stream processing engines having a plurality of stream processing objects (Paragraph [0002] of Cradick discloses set of operators (processes) are organized in a stream operator graph so that the stream operators may work in parallel. Generally, stream operator graphs are made up of: (1) operators that apply some logic to a stream input and generate a stream output; (2) streams that carry data from one operator to another; and (3) tuples, which are segments of data that flow through a stream.  Figure 5 of Cradick discloses multiple nodes having processing elements) ), wherein managing the plurality of stream processing engines comprises
[applying a first scoring function to each stream processing object in a list of stream processing objects of said plurality of stream processing engines, to obtain a first plurality of scores]; and 
simultaneously process said stream of digital data by said plurality of stream processing engines (Paragraph [0002] of Cradick discloses set of operators (processes) are organized in a stream operator graph so that the stream operators may work in parallel); 
wherein said simultaneously processing said stream of digital data comprises: 
send an output of a first stream processing object of said plurality of stream processing objects of a first stream processing engine of said plurality of stream processing engines to an input of a second stream processing object of said plurality of stream processing objects of a second stream processing engine of said plurality of stream processing engines (Paragraph [0003] of Cradick discloses the operators perform incremental processing on data (e.g., the tuples) that arrive on their input ports and then forward the results on their output ports to downstream operators). 
Cradick does not explicitly disclose applying a first scoring function to each stream processing object in a list of stream processing objects of said plurality of stream processing engines, to obtain a first plurality of scores.
However, Andrade discloses this.  Paragraph [0033] of Andrade discloses the programming language's fusion optimizer can automatically determine an optimized partitioning of operators into PEs in order to maximize the performance for a given hardware configuration.  Paragraph [0021] of Andrade discloses Code generation can include generating a container code that efficiently implements fusion, and compiler-based optimization can be driven, for example, by automatic profiling and/or incremental learning of application characteristics. Also, one or more embodiments of the invention use operator level metrics.  Paragraph [0070] of Andrade discloses one can post-process collected data to refine statistics such as, for example, for each operator, computing the average amount of CPU resources it demands.  Paragraph [0089] of Andrade discloses among solutions that satisfy the saturation and utilization constraints, one or more embodiments of the invention include using the one that minimizes inter-PE communication. In other words, the compilation goal is to minimize the objective function.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 3, Cradick discloses a device for processing a stream of digital data, comprising: a memory configured to store executable instructions; and at least one processor coupled to the memory, and configured to execute the instructions to: manage a plurality of stream processing engines, each of said plurality of stream processing engines having a plurality of stream processing objects (Paragraph [0002] of Cradick discloses set of operators (processes) are organized in a stream operator graph so that the stream operators may work in parallel. Generally, stream operator graphs are made up of: (1) operators that apply some logic to a stream input and generate a stream output; (2) streams that carry data from one operator to another; and (3) tuples, which are segments of data that flow through a stream.  Figure 5 of Cradick discloses multiple nodes having processing elements) ), said at least one processor configured to executed the instructions to manage the plurality of stream processing engines comprises
[apply a first scoring function to each stream processing object in a list of stream processing objects of said plurality of stream processing engines, to obtain a first plurality of scores]; and 
simultaneously process said stream of digital data by said plurality of stream processing engines (Paragraph [0002] of Cradick discloses set of operators (processes) are organized in a stream operator graph so that the stream operators may work in parallel); and 
simultaneously process said stream of digital data by sending an output of a first stream processing object of said plurality of stream processing objects of a first stream processing engine of said plurality of stream processing engines to an input of a second stream processing object of said plurality of stream processing objects of a second stream processing engine of said plurality of stream processing engines (Paragraph [0003] of Cradick discloses the operators perform incremental processing on data (e.g., the tuples) that arrive on their input ports and then forward the results on their output ports to downstream operators). 
Cradick does not explicitly disclose apply a first scoring function to each stream processing object in a list of stream processing objects of said plurality of stream processing engines, to obtain a first plurality of scores.
However, Andrade discloses this.  Paragraph [0033] of Andrade discloses the programming language's fusion optimizer can automatically determine an optimized partitioning of operators into PEs in order to maximize the performance for a given hardware configuration.  Paragraph [0021] of Andrade discloses Code generation can include generating a container code that efficiently implements fusion, and compiler-based optimization can be driven, for example, by automatic profiling and/or incremental learning of application characteristics. Also, one or more embodiments of the invention use operator level metrics.  Paragraph [0070] of Andrade discloses one can post-process collected data to refine statistics such as, for example, for each operator, computing the average amount of CPU resources it demands.  Paragraph [0089] of Andrade discloses among solutions that satisfy the saturation and utilization constraints, one or more embodiments of the invention include using the one that minimizes inter-PE communication. In other words, the compilation goal is to minimize the objective function.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 4, Cradick-Andrade discloses the device of claim 3, wherein said second stream processing object of said plurality of stream processing objects of said second stream processing engine of said plurality of stream processing engines is a connection object, said at least one processor is further configured to execute the instructions to: receive a second stream of digital data from said first stream processing engine of said plurality of stream processing engines, and send said second stream of digital data to a third stream processing object of said plurality of stream processing objects of said second stream processing engine of said plurality of stream processing engines, to provide connectivity between said third stream processing object of said plurality of stream processing objects and said first stream processing engine of said plurality of stream processing engines (Paragraph [0003] of Cradick discloses an operator can generate some data and pass it to another operator to perform a task before this second operator passes the data (possibly modified) to a third operator and so on). 

As to Claim 5, Cradick-Andrade discloses the device of claim 4 wherein said at least one processor configured to execute the instructions to manage the plurality of stream processing engines comprises: identifying a first maximal score of said first plurality of scores; selecting said first stream processing object associated with said first maximal score; and sending said stream of digital data to an input of said selected first stream processing object (Paragraph [0033] of Andrade discloses the programming language's fusion optimizer can automatically determine an optimized partitioning of operators into PEs in order to maximize the performance for a given hardware configuration.  Paragraph [0021] of Andrade discloses Code generation can include generating a container code that efficiently implements 

As to Claim 6, Cradick-Andrade discloses the device of claim 5, wherein said at least one processor is further configured to execute the instructions to manage the plurality of stream processing engines further comprises: applying a second scoring function to each stream processing object in said list of stream processing objects of said plurality of stream processing engines, to obtain a second plurality of scores; identifying a second maximal score of said second plurality of scores; selecting said second stream processing object associated with said second maximal score; and sending an output of said first stream processing object to an input of said second stream processing object (Paragraph [0033] of Andrade discloses the programming language's fusion optimizer can automatically determine an optimized partitioning of operators into PEs in order to maximize the performance for a given hardware configuration.  Paragraph [0021] of Andrade discloses Code generation can include generating a container code that efficiently implements fusion, and compiler-based optimization can be driven, for example, by automatic profiling and/or incremental learning of application characteristics. Also, one or more embodiments of the invention use operator level metrics.  Paragraph [0070] of Andrade discloses one can post-process collected data to refine statistics such as, for example, for each operator, computing the average amount of CPU resources it demands). 

As to Claim 7, Cradick-Andrade discloses the device of claim 5, wherein each stream processing object of said plurality of stream processing objects has a function having a plurality of values of a plurality of function properties; and wherein said first scoring function comprises testing the compliance of at least one of said plurality of values with a value selected from at least: an identified function description; an identified output type; an identified input type; an identified amount of inputs; an identified threshold latency value; an identified threshold throughput value; an identified security policy; or an identified administrative policy (Paragraph [0086] of Andrade discloses the ratio of CPU load due to executing the operator logic within a partition, compared to the overall CPU load for the partition, referred to as the effective utilization and denoted by EffectiveUtil, should be greater than or equal to a threshold (for example, MinUtil)). 

As to Claim 10, Cradick-Andrade discloses the device of claim 3, wherein said at least one processor is further configured to execute the instructions to send an output via a digital network connection (Paragraph [0044] of Cradick discloses two (or more) processing elements are running independently, inter-process communication may occur using a "transport," e.g., a network socket, a TCP/IP socket, or shared memory). 

As to Claim 11, Cradick-Andrade discloses the device of claim 3, wherein said at least one processor is further configured to execute the instructions to send an output via network buffers (Paragraph [0044] of Cradick discloses two (or more) processing elements are running independently, inter-process communication may occur using a "transport," e.g., a . 

As to Claim 12, Cradick-Andrade discloses the device of claim 10, wherein said at least one processor is further configured to execute the instructions to send an output via shared memory, message passing or memory queuing (Paragraph [0044] of Cradick discloses two (or more) processing elements are running independently, inter-process communication may occur using a "transport," e.g., a network socket, a TCP/IP socket, or shared memory).  

As to Claim 13, Cradick-Andrade discloses the device of claim 3, further comprising: a non-volatile digital storage medium connected to said at least one hardware processor; and wherein said at least one processor is further configured to store said executable instructions in said non-volatile digital storage medium (Figure 2 of Cradick discloses computer nodes with memory and storage connected to CPUs). 

As to Claim 14, Cradick-Andrade discloses the device of claim 13, wherein said instructions comprise at least: 
a description of said plurality of stream processing engines, comprising: for each stream processing engine, a list of stream processing objects (Figure 5 of Cradick discloses an operator graph with the various processing elements and their connections); 
a description of said plurality of stream processing objects (Figure 5 of Cradick discloses an operator graph with the various processing elements and their connections), comprising: 
for each stream processing object, a plurality of values of a plurality of function properties (Paragraph [0047] of Cradick discloses in monitoring the computing nodes 110A-110D, the stream manager 134 may determine the operations being performed by a specific operator and/or processing element, as well as the data being consumed, modified, or otherwise used by each of the operators and/or processing elements); said plurality of values of said plurality of function properties (Paragraph [0047] of Cradick discloses in monitoring the computing nodes 110A-110D, the stream manager 134 may determine the operations being performed by a specific operator and/or processing element, as well as the data being consumed, modified, or otherwise used by each of the operators and/or processing elements); or 
a description of a connection between said first stream processing object of said plurality of stream processing objects and said second stream processing object of said plurality of stream processing objects comprising an identification of said first stream processing object of said plurality of stream processing objects and said second stream processing objects of said plurality of stream processing objects (Figure 5 of Cradick discloses an operator graph with the various processing elements and their connections). 

As to Claim 15, Cradick-Andrade discloses the device of claim 13 wherein said non-volatile digital storage medium comprises a database (Paragraph [0046] of Cradick discloses writing to database tables). 

As to Claim 16, Cradick-Andrade discloses the method of claim 1, wherein said second stream processing object of said plurality of stream processing objects of said second stream processing engine of said plurality of stream processing engines is a connection object, said method further comprises: receiving a second stream of digital data from said first stream processing engine of said plurality of stream processing engines, and sending said second stream of digital data to a third stream processing object of said plurality of stream processing objects of said second stream processing engine of said plurality of stream processing engines, to provide connectivity between said third stream processing object of said plurality of stream processing objects and said first stream processing engine of said plurality of stream processing engines (Paragraph [0003] of Cradick discloses an operator can generate some data and pass it to another operator to perform a task before this second operator passes the data (possibly modified) to a third operator and so on). 

As to Claim 17, Cradick-Andrade discloses the method of claim 16 further comprising: identifying a first maximal score of said first plurality of scores; selecting said first stream processing object associated with said first maximal score; and sending said stream of digital data to an input of said selected first stream processing object (Paragraph [0033] of Andrade discloses the programming language's fusion optimizer can automatically determine an optimized partitioning of operators into PEs in order to maximize the performance for a given hardware configuration.  Paragraph [0021] of Andrade discloses Code generation can include generating a container code that efficiently implements fusion, and compiler-based optimization can be driven, for example, by automatic profiling and/or incremental learning of application characteristics. Also, one or more embodiments of the invention use operator level metrics.  Paragraph [0070] of Andrade discloses one can post-process collected data to refine 

As to Claim 18, Cradick-Andrade discloses the method of claim 17, further comprising: applying a second scoring function to each stream processing object in said list of stream processing objects of said plurality of stream processing engines, to obtain a second plurality of scores; identifying a second maximal score of said second plurality of scores; selecting said second stream processing object associated with said second maximal score; and sending an output of said first stream processing object to an input of said second stream processing object (Paragraph [0033] of Andrade discloses the programming language's fusion optimizer can automatically determine an optimized partitioning of operators into PEs in order to maximize the performance for a given hardware configuration.  Paragraph [0021] of Andrade discloses Code generation can include generating a container code that efficiently implements fusion, and compiler-based optimization can be driven, for example, by automatic profiling and/or incremental learning of application characteristics. Also, one or more embodiments of the invention use operator level metrics.  Paragraph [0070] of Andrade discloses one can post-process collected data to refine statistics such as, for example, for each operator, computing the average amount of CPU resources it demands). 

As to Claim 19, Cradick-Andrade discloses the method of claim 17, wherein each stream processing object of said plurality of stream processing objects has a function having a plurality of values of a plurality of function properties; and wherein said first scoring function comprises testing the compliance of at least one of said plurality of values with a value selected from at least: an identified function description; an identified output type; an identified input type; an identified amount of inputs; an identified threshold latency value; an identified threshold throughput value; an identified security policy; or an identified administrative policy (Paragraph [0086] of Andrade discloses the ratio of CPU load due to executing the operator logic within a partition, compared to the overall CPU load for the partition, referred to as the effective utilization and denoted by EffectiveUtil, should be greater than or equal to a threshold (for example, MinUtil)). 

Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cradick –Andrade and further in view of US Pub. No. 2016/0344778 to Cao et al. (hereinafter “Cao”).

As to Claim 8, Cradick-Andrade discloses the device of claim 5.  Cradick-Andrade does not explicitly disclose wherein said at least one processor is further configured to execute the instructions to: monitor at least one stream processing object thereby obtaining at least one performance measurement value indicative of a performance of the at least one stream processing object; and replace said at least one stream processing object with said third stream processing object from the list of stream processing objects, if said at least one performance measurement value is above or below a threshold performance value.
However, Cao discloses this.  Paragraph [0006] of Cao discloses A streams manager monitors performance of a streaming application and determines if operators are underperforming according to a threshold. When the performance needs to be improved, the streams manager automatically modifies the flow graph to offload or reroute a stream of data, or part of a stream of data, to a compatible operator to more efficiently utilize streaming resources. 
 It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the operator stream system as disclosed by Cradick, with replacing operators as disclosed by Cao.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Cradick and Cao are directed toward operators systems and as such it would be obvious to use the techniques of one in the other.  

As to Claim 9, Cradick-Andrade discloses the device of claim 5.  Cradick-Andrade does not explicitly disclose wherein said at least one processor is further configured to execute the instructions to: monitor at least one stream processing object thereby obtaining at least one performance measurement value indicative of a performance of the at least one stream processing object; and instruct a re-activation of said at least one stream processing object, if said at least one performance measurement value is above or below a threshold performance value. 
However, Cao discloses this.  Paragraph [0006] of Cao discloses A streams manager monitors performance of a streaming application and determines if operators are underperforming according to a threshold. When the performance needs to be improved, the streams manager automatically modifies the flow graph to offload or reroute a stream of data, or part of a stream of data, to a compatible operator to more efficiently utilize streaming resources.
	Examiner recites the same rationale to combine used for claim 8.

As to Claim 20, Cradick-Andrade discloses the method of claim 17.  Cradick-Andrade does not explicitly disclose further comprising: monitoring at least one stream processing object thereby obtaining at least one performance measurement value indicative of a performance of the at least one stream processing object; and replacing said at least one stream processing object with said third stream processing object from the list of stream processing objects, if said at least one performance measurement value is above or below a threshold performance value.
However, Cao discloses this.  Paragraph [0006] of Cao discloses A streams manager monitors performance of a streaming application and determines if operators are underperforming according to a threshold. When the performance needs to be improved, the streams manager automatically modifies the flow graph to offload or reroute a stream of data, or part of a stream of data, to a compatible operator to more efficiently utilize streaming resources.
	Examiner recites the same rationale to combine used for claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2013/0290969 - OPERATOR GRAPH CHANGES IN RESPONSE TO DYNAMIC CONNECTIONS IN STREAM COMPUTING APPLICATIONS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KEVIN S MAI/Primary Examiner, Art Unit 2456